The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 5, 8 to 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 17 of copending Application No. 16/626,997 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the film former in ‘997 is defined solely by the copolymer therein, which embraces the copolymer in instant claim 1.  Note for instance claim 4 in ‘997 which contains a carbosiloxane dendrimer which, in combination with the acidic monomer (B) and carboxylic acid ester (C), meets the required (A), (B) and (C) in claim 1.  Note that claims 7 to 10 in ‘997 correspond to instant claims 8 to 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 8 to 15 are rejected under 35 U.S.C. 103 as being unpatent-able over Farcet.
	This rejection is maintained from the previous office action.  Applicants have amended claim 1 to include the previous limitations of claims 2 to 4 but this is not sufficient to overcome the obviousness of the instant claims.  
	Farcet teaches block copolymers as can be seen from paragraphs 35 and on.  Of particular importance, see the siloxane monomer shown in paragraphs 44 and on (note that the formulas shown in the left hand side of page 3 are supposed to be part of para-graph 52 though they appear to be part of paragraph 44).  These monomers meet the  carbosiloxane dendrimer (A) in claim 1.  Paragraph 57 teaches that this monomer can be used in an amount of from 50 to 99 wt%, based on the total weight of the polymer, or even amounts such as 30 to 75 wt% or 60 to 95 wt%.  This also meets the requirements of new claim 13.

	Paragraph 114 teaches monomers meeting claimed (C).   
	As such Farcet teaches a copolymer in which monomers meeting claimed (A) to and (C) are reacted.  Monomer (A) can be present in amounts greater than or equal to 30 wt%, as noted above.  Additionally the amount of (B) specifically recited in Farcet includes amounts that will result in a ratio (A)/(B) of from 1.0 to 20.0 or from 2 to 12 (new claim 14).  For instance, a 50/50 wt% mixture meets this, as does a 75/25 wt% ratio.  These are among the few ratios specifically delineated by Farcet that result in a ratio (A)/(B) as claimed.  As such one having ordinary skill in the art would have found this particular combination of monomers in an amount as claimed obvious.
	Considering the amounts noted supra the skilled artisan would have found total amounts of (A) and (B) as claimed, as well as in claim 15, obvious.
	For claim 2, note the specific amounts in the paragraphs noted supra.
	For claim 3 again see paragraph 114.
	For claim 4 see monomers such as those found in paragraph 67 and on.  Also see paragraphs 87 and 88 which teach such monomers.  See also paragraph 119 which teaches a combination of a carboxylic acid and a carboxylate.
	In addition to that noted supra for obviousness, the Examiner directs attention to Example 9 on page 13.  This shows a polymer containing monomers (B) and (C) as claimed.  The siloxane monomer is not the same as (A) but the MPTS is disclosed by Farcet as an alternative to the carbosiloxane such that the skilled artisan would have found the combination of the monomers (A), (B) and (C) obvious.
	For claim 5, note that the monomers in Farcet are polymerized in the presence of an initiator as found in paragraphs 148 and 149.
	For claim 8 please see paragraphs 157 and 161.
	For claims 9 and 10 please see paragraphs 180 to 186.
	For claims 11 and 12 see paragraphs 190 and 191.


	Applicants refer to the other monomers and amounts and ranges and dependent claims but the rejection above specifically addresses these monomers, amounts and ranges such that applicants’ passing mention of them is not sufficient to overcome this obviousness rejection.

6. 	Claims 1 to 5 and 8 to 15 are rejected under 35 U.S.C. 103 as being unpatent-able over Arnaud.
	This rejection is maintained from the previous office action.  Applicants have amended claim 1 to include the previous limitations of claims 2 to 4 but this is not sufficient to overcome the obviousness of the instant claims.  
	Arnaud teaches vinyl polymers as found in paragraphs 27 and on.  Of particular importance, see the siloxane monomer shown in paragraphs 52 to 54 which meet the .  carbosiloxane dendrimer (A) in claim 1.  Paragraph 56 teaches that this monomer can be used in an amount of from .1 to 100 wt%, based on the total weight of the polymer.  This amount overlaps with and thus renders obvious the amount in claim 1 as well as new claim 13.
	In addition to this monomer Arnaud teaches the addition of a vinyl monomer. See for instance paragraph 58 and on.  This monomer can be present in amount of from 0 to 99.9 wt%.  In particular see paragraph 61 which teaches acidic monomers.  Further in paragraph 61 Arnaud teaches salts of methacrylic acid.  See also paragraph 135 which teaches the addition of acids such as acrylic acid, followed by neutralizing. This meets claimed component (B).  

	As such Arnaud teaches a copolymer in which monomers meeting claimed (A) can be reacted with monomers meeting (B) and (C).  The skilled artisan would have found a combination of monomers meeting (B) and (C) to have been obvious, as they are both groups of monomers that are taught as being useful by Arnaud.  These vinyl monomers are disclosed as being useful in the alternative such that one having ordinary skill in the art would have expected them to yield comparable results.  From this the skilled artisan would have found the combination of monomers obvious, with the expect-ation of obtaining useful and predictable results.   On the other hand, in a copolymer prepared from monomers (A) and (C) the skilled artisan would have found addition of monomers meeting (B) obvious, in an effort to incorporate salts into the copolymer as suggested by paragraph 135.  Monomer (A) can be present in amounts greater than or equal to 30 wt%, as noted above.  Additionally the amount of (B) specifically recited in Arnaud includes amounts that will result in a ratio (A)/(B) of from 1.0 to 20.0.  For instance, a 50/50 wt% mixture meets this, as does a 75/25 wt% ratio.  There are various ratios within the disclosed wt% range that meet the requirement of (A)/(B) from 1:20 such that one having ordinary skill in the art would have found this particular combination of monomers in an amount as claimed obvious.  This applies to ratios within new claim 14 as well.  
	The total amounts of monomers meeting (A) and (B), from the ranges noted supra, overlap significantly with the range in claims 1 and 15 such that these ranges are rendered obvious.
	For claim 2, note the specific amounts in the paragraphs noted supra.
	For claim 3 again see paragraph 61 and 135.
	For claim 4 see monomers such as those found in paragraph 60 that meet (C).  
	On the other hand see paragraphs 100 and on in which one or more, i.e. a mixture, of monomers can be reacted with the carbosiloxane dendrimer.  See also paragraphs 117 and on which teach a mixture of vinyl monomers.  This meets the requirement of a combination of monomers (A), (B) and (C) as claimed.
	For claim 5, note that the monomers in Arnaud are polymerized in the presence of an initiator as found in paragraph 84.

	For claims 9 and 10 please see paragraphs 95 and on, paragraph 305.
	For claims 11 and 12 also see paragraph 305.

7. 	Applicants’ traversal has been considered but is not deemed persuasive.
	Applicants state that the Examiner does not provide rationale as to why one having ordinary skill in the art would have been motivated to select the monomers in combination.  On one hand see paragraph 135 which teaches the separate addition of acids to be neutralized such that this lends obviousness to the specific combination of monomers.  On the other hand note that it is prima facie obvious to substitute equiva-lents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.  The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. 
	Applicants refer to the other monomers and amounts and ranges and dependent claims but the rejection above specifically addresses these monomers, amounts and ranges such that applicants’ passing mention of them is not sufficient to overcome this obviousness rejection.

8. 	For both rejections applicants refer to unexpected results found in the specifica-tion.  These results are not persuasive of unobviousness for at least the reason that 1) they are not directed to the closest prior art (as represented in the prior art rejections supra) and 2) they are nowhere near commensurate in scope with the breadth of the instant claims.

9. 	Claims 6 and 7 are objected to as containing allowable subject matter but being based on a rejected independent claim.  The prior art fails to teach or suggest such a secondary step of contact with a palladium catalyst as claimed.  The Examiner was able to find a teaching in the prior art in which a polymer with residual unsaturated groups is contacted with palladium to reduce odor (a benefit of this step as indicated by the speci-fication, paragraph 32).  See Cottman et al., column 4, lines 25 and on.  There is simply nothing, though, that would suggest that this would be useful or beneficial in the process of Arnaud or Farcet.  There is nothing that indicates that there are unreacted vinyl group or that the presence thereof would be of concern.  Just because this step is quite generally known in the art does not mean that the skilled artisan would have found it obvious in the specific prior art reactions above.  Only upon the use of impermissible hindsight could one consider this step obvious.  This reference is cited as being of general interest.  

10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.


Mgm
2/25/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765